The Court.
—In the Penal Code, under the head of “bail upon an indictment before conviction,” we find the following provision: —
“1284. When the offense charged is not punishable with death, the officer serving the bench warrant must, if required, take the defendant before a magistrate in the county in which' it is issued, or in which he is arrested, for the purpose of giving bail.”
Petitioner was arrested in Stanislaus County on a bench warrant issued in that county. He cannot be taken before a magistrate of any other county for the purpose of giving bail • *583ami when taken before a magistrate of the county in which the bench warrant was issued, or in which he was arrested, the proceedings pointed out in sections 1279, 1280, and 1281 may be had. But they cannot be had in a county in which the bench warrant was not issued, nor the arrest made.
Application denied.